Citation Nr: 1414221	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a rash of the chest, arms, and back.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2012, via videoconferencing (Videoconference hearing). 

The issues of service connection for low back and neck disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1. The Veteran in this case served on active duty from March 1968 to November 1969. 

2. In January 2012, prior to the promulgation of a decision regarding the issue of service connection for a rash of the chest, arms, and back, the Veteran withdrew the issue from appellate consideration.

3. In a March 1971 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder because the record did not contain medical evidence of a currently diagnosed low back disorder. 

4. The evidence associated with the claims file subsequent to the March 1971 rating decision indicates that the Veteran has a currently diagnosed low back disorder and tends to substantiate the Veteran's claim. 


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for a rash of the chest, arms, and back. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 
38 C.F.R. § 20.204 (2013).

2. The March 1971 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 
38 C.F.R. §§ 20.302, 20.1103 (2013).

3. The criteria for reopening the March 1971 rating decision denying service connection for a low back disorder are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. See id. In January 2012, the Veteran submitted a written statement, indicating that he wished to withdraw his Substantive Appeal regarding the issue of service connection for a rash of the chest, arms, and back. 

The Veteran has withdrawn the appeal regarding that issue and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review that issue and the Veteran's appeal regarding it is dismissed.

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). In this instance, the Veteran was seeking to reopen a previously denied claim for service connection for a low back disorder. As this decision will fully grant the Veteran's application to reopen this claim, the Board need not discuss the VCAA notice requirements regarding such applications.

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran essentially claims that he developed a low back disorder due to stress placed on his back while loading missiles onto aircraft aboard the U.S.S. America. 
In a March 1971 rating decision, the RO denied the Veteran's claim for a low back strain because the record did not contain medical evidence of a currently diagnosed low back disorder. 

The evidence received since the March 1971 rating decision includes a May 2010 VA medical examination report in which a VA examiner diagnosed the Veteran as having a low back disorder, specifically a lumbosacral strain. This evidence is new, as it was not previously of record at the time of the March 1971 rating decision. It is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.


ORDER

The issue of service connection for a rash of the chest, arms, and back is dismissed. 

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened; to this extent only the appeal is granted.


REMAND

The matter is remanded for the development directed below. The Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection for low back and neck disorders. Therefore, a determination as to whether the Veteran is entitled to service connection for low back and neck disorders must be made prior to reaching a decision on his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Request treatment records for the Veteran's service with the Army National Guard from the National Personnel Records Center (NPRC) and any other appropriate source, including but not limited to the Office of the Adjutant General, North Carolina National Guard and the  headquarters of the National Guard unit (the 113th Field Artillery, Greensboro, North Carolina) with which the Veteran served. Any records obtained should be associated with the claims file.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed disorders, to include any records regarding medical examinations provided by the Greensboro (NC) Police Department. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

3. Schedule the Veteran for a VA medical examination to determine the natures and etiologies of his claimed low back and neck disorder. 

The following considerations will govern the examination: 

a. The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any reports generated. 

b. Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following: 

i. the service treatment records, to include the November 1969 service discharge examination report; 





ii. the Veteran's October 1970 claim for service connection in which he reported incurring a "back strain" in February 1969 aboard the U.S.S. America;

iii. the February 1971 VA medical examination report, including the January 1971 X-ray report; 

iv. the subsequent post-service treatment records, including the May 2010 VA medical examination report in which a VA examiner diagnosed the Veteran as having a lumbosacral strain and a cervical strain;

v. the Veteran's lay statements, consistently reporting that he underwent back and neck injuries while serving aboard the U.S.S. America.

c. The VA examiner should provide a complete physical examination, to include X-rays or other diagnostic testing if considered necessary.

d. The VA examiner is asked to provide opinions as to whether any found low back or neck disorder was caused or aggravated by any incident of service, to include the Veteran's manual loading of naval vessels. 

e. A complete explanation must be provided for any findings rendered. All clinical findings should be reported in detail and correlated to a specific diagnosis.

f. If the examiner is unable to provide an opinion requested by this Remand, he or she must so indicate and explain why. 

g. If the examiner is not a physician, the report must be reviewed and signed by a physician. 

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner (and reviewing physician, if any) for corrective action. 

5. When the development requested has been completed, this case including the Veteran's claim for TDIU, should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


